768 So. 2d 1232 (2000)
Orestes C. BARO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D99-1304.
District Court of Appeal of Florida, Third District.
October 4, 2000.
Loochkartt & Haedo and Ileana Haedo (Ft. Lauderdale), for appellant.
Robert A. Butterworth, Attorney General, and Jan E. Vair and Douglas J. Glaid, Assistant Attorneys General, for appellee.
Before SCHWARTZ, C.J., and FLETCHER and SHEVIN, JJ.
PER CURIAM.
We affirm the appellant's judgment and sentence. However, the Florida Supreme Court has accepted for review the following question as being one of great public importance:
DOES THE CRIME OF ATTEMPTED SECOND-DEGREE MURDER EXIST IN FLORIDA?
Brown v. State, 733 So. 2d 598 (Fla. 5th DCA), review granted, 744 So. 2d 452 (Fla. 1999). In order that like cases be treated alike, we certify that same question. See also Gantorius v. State, 761 So. 2d 488 (Fla. 3d DCA 2000); Marti v. State, 756 *1233 So.2d 224 (Fla. 3d DCA 2000); Rivero v. State, 752 So. 2d 1244 (Fla. 3d DCA 2000).
Affirmed; question certified.